Case 2:20-cv-00081-JRG-RSP Document 218 Filed 09/21/21 Page 1 of 14 PageID #: 9256




                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF TEXAS
                                         MARSHALL DIVISION

       ALEXSAM, INC.,                                           §
                                                                §
                   Plaintiff,                                   §
                                                                §
                                                                    Case No. 2:20-cv-00081-JRG-RSP
       v.                                                       §
                                                                    (LEAD CASE)
                                                                §
       CIGNA CORPORATION, CIGNA                                 §
       HEALTH AND LIFE INSURANCE                                §
       COMPANY, CONNECTICUT GENERAL                             §
       LIFE INSURANCE COMPANY, and                              §
       CIGNA HEALTHCARE OF TEXAS, INC.,                         §
                                                                §
                       Defendants.                              §

                                   REPORT AND RECOMMENDATION

            Before the Court are two motions1: (1) Motion for Summary Judgment of Non-

   Infringement (“Non-Infringement Motion”)2 filed by Defendants Cigna Corporation, Cigna Health

   and Life Insurance Company, Connecticut General Life Insurance Company, and Cigna

   Healthcare of Texas, Inc. (collectively, the “Defendants” or “Cigna”) (Dkt. No. 111) and (2)

   Motion for Summary Judgment of Infringement (“Infringement Motion”)3 filed by Plaintiff

   Alexsam, Inc. (Dkt. No. 117).4



   1
     Before the Court is also the Request to Supplement the Record Before the Court Regarding Defendants’ Motion for
   Summary Judgment of Non-Infringement (“Motion to Supplement”), filed by Plaintiff. Dkt. No. 201. The Motion to
   Supplement is GRANTED, as the Court has reviewed the additional excerpts from the expert report and the Alegeus
   deposition and finds that they do not change the outcome recommended herein. In view of the Court’s rulings,
   Defendants’ Motion to Strike Alexsam’s “Reply” Brief Allegedly Supporting its Motion for Leave to Supplement the
   MSJ Record is DENIED AS MOOT. Dkt. No. 208.
   2
     On July 30, 2021, the Defendants filed their Non-Infringement Motion. Dkt. No. 111. On August 9, 2021, Alexsam
   filed its response to the Non-Infringement Motion. Dkt. No. 137. On August 17, 2021, Defendants filed their reply
   brief. Dkt. No. 156. On August 24, 2021, Alexsam filed its sur-reply. Dkt. No. 181.
   3
     On July 30, 2021, Alexsam filed their Infringement Motion. Dkt. No. 117. On August 9, 2021, Defendants filed their
   response to the Infringement Motion. Dkt. No. 132. On August 17, 2021, Alexsam filed its reply brief. Dkt. No. 161.
   On August 25, 2021, Defendants filed their sur-reply. Dkt. No. 184.
   4
     On September 2, 2021 the Court held a pretrial conference and heard argument on the motions. Dkt. No. 197; Dkt.
   No. 202.

                                                            1
Case 2:20-cv-00081-JRG-RSP Document 218 Filed 09/21/21 Page 2 of 14 PageID #: 9257




 I.          BACKGROUND

             A.      The Patent and this Litigation

             On March 18, 2020, Alexsam filed the present lawsuit. Dkt. No. 1. Alexsam alleges the

      Defendants infringe Claims 32 and 33 of U.S. Pat. No. 6,000,608 (“‘608 Patent”). Dkt. No. 1 ⁋ 1.

      The ‘608 Patent, entitled “Multifunction Card System,” issued on December 14, 1999, and bears

      a filing date of July 10, 1997. Claims 32 and 33 of the ‘608 Patent recite:

             32. A multifunction card system comprising:
                    a.     at least one debit/medical services card having a unique
                           identification number encoded on it comprising a bank identification
                           number approved by the American Banking Association for use in
                           a banking network;
                    b.     a transaction processor receiving card data from an unmodified
                           existing standard point-of-sale device, said card data including a
                           unique identification number;
                    c.     a processing hub receiving directly or indirectly said card data from
                           said transaction processor; and
                    d.     said processing hub accessing a first database when the card
                           functions as a debit card and said processing hub accessing a second
                           database when the card functions as a medical card.

             33. The multifunction card system of claim 32, wherein the unique identification number
                 further comprises a medical identification number.

             Alexsam alleges that Defendants infringe the ‘608 Patent by providing multifunction card

      systems that allow its customers to access medical accounts (e.g. Health Savings Accounts) to

      purchase medical items or services. Dkt. No. 1 ⁋ 1.



             B.      Previous Litigation

             The ‘608 Patent has been the subject of substantial litigation before this Court (though not

      necessarily Claims 32 and 33) several times over the last two decades. See e.g. Alexsam, Inc. v.

      Datastream Card Services, Ltd., et al., No. 2:03-cv-337 (E.D. Tex. 2003) (“Datastream”);




                                                       2
Case 2:20-cv-00081-JRG-RSP Document 218 Filed 09/21/21 Page 3 of 14 PageID #: 9258




       Alexsam, Inc. v. IDT Corp., No. 2:07-cv-420 (E.D. Tex. 2007) (“IDT District Court Case”).5 The

       IDT District Court Case and its subsequent appeal are particularly noteworthy. Alexsam, Inc. v.

       IDT Corp., 715 F.3d 1336 (Fed. Cir. 2013) (“IDT”).

                  In the IDT District Court Case, Alexsam accused defendant IDT of infringing claims 57

       and 58 of the ‘608 Patent by activating phone cards and prepaid gift cards. See IDT, 715 F.3d at

       1339. Alexsam accused IDT of controlling systems by which the various cards could be activated.

       See id. at 1339–40. In the IDT District Court Case, the jury returned a verdict in favor of Alexsam

       on all issues. Id. at 1341. One issue in the appeal of the IDT District Court Case was whether

       Alexsam presented sufficient “evidence that the Walgreens and EWI systems included ‘an

       unmodified existing standard retail point-of-sale device.’” Id. The Federal Circuit concluded that

       Alexsam did not sufficiently carry its burden to prove infringement. Id. at 1342 (“We conclude

       that Alexsam failed to present substantial evidence that the terminals used in IDT’s Walgreens and

       EWI systems ‘ha[d] not been reprogrammed, customized, or otherwise altered with respect to

       [their] software . . . for use in the card system.’”).



 II.              LEGAL STANDARDS

                  A.       Summary Judgment

                  Summary judgment should be granted “if the movant shows that there is no genuine dispute

       as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

       56(a). The party opposing summary judgment must identify specific evidence in the record and

       articulate the precise way the evidence supports his or her claim. See Ragas v. Tennessee Gas

       Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998). “Only disputes over facts that might affect the



       5
           Dkt. No. 58-6 contains both the Datastream and IDT District Court Case claim construction Orders.

                                                                 3
Case 2:20-cv-00081-JRG-RSP Document 218 Filed 09/21/21 Page 4 of 14 PageID #: 9259




   outcome of the suit under the governing law will properly preclude the entry of summary

   judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A genuine material fact

   dispute exists “if the evidence is such that a reasonable jury could return a verdict for the

   nonmoving party.” Anderson, 477 U.S. at 248.

           “By its very terms, this standard provides that the mere existence of some alleged factual

   dispute between the parties will not defeat an otherwise properly supported motion for summary

   judgment; the requirement is that there be no genuine [dispute] of material fact.” Id. at 247-48.

   The substantive law identifies the material facts, and disputes over facts that are irrelevant or

   unnecessary will not defeat a motion for summary judgment. Id. at 248. “If, after adequate time

   for discovery, a party cannot produce proof that it has facts to support its case, then the case should

   be resolved at that point, and this is true irrespective of the type of case.” Little v. Liquid Air Corp.,

   37 F.3d 1069, 1076 (5th Cir. 1994). “Summary judgment is appropriate in any case ‘where critical

   evidence is so weak or tenuous on an essential fact that it could not support a judgment in favor of

   the nonmovant.’” Little, 37 F.3d at 1075 (quoting Armstrong v. City of Dallas, 997 F.2d 62 (5th

   Cir. 1993)). It should be noted, Fed. R. Civ. P. 56 does not impose a duty on the Court to “sift

   through the record in search of evidence” to support the nonmovant’s opposition to the motion for

   summary judgment. Ragas, 136 F.3d at 458.

           B.      Non-Infringement

           Infringement analysis is a two-step process: “First, the court determines the scope
           and meaning of the patent claims asserted . . . [and secondly,] the properly
           construed claims are compared to the allegedly infringing device.” Step one, claim
           construction, is a question of law . . . . Step two, comparison of the claims to the
           accused device, is a question of fact and requires a determination that every claim
           limitation or its equivalent be found in the accused device.

           N. Am. Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 1344 (Fed. Cir. 2005)

   (alteration in original) (internal citations omitted). Infringement “requires that every limitation of


                                                       4
Case 2:20-cv-00081-JRG-RSP Document 218 Filed 09/21/21 Page 5 of 14 PageID #: 9260




       the patent claim be found in the accused [device].” Gen. Mills, Inc. v. Hunt-Wesson, Inc., 103 F.3d

       978, 981 (Fed. Cir. 1997). “There can be no infringement as a matter of law if a claim limitation

       is totally missing from the accused device.” Wallace London & Clemco Prods. v. Carson Pirie

       Scott & Co., 946 F.2d 1534, 1538 (Fed. Cir. 1991). A finding of “non-infringement is proper when

       no reasonable jury could find that every limitation recited in a properly construed claim is found

       in the accused device either literally or under the doctrine of equivalents.” Advanced Steel

       Recovery, LLC v. X-Body Equipment, Inc., 808 F.3d 1313 (Fed. Cir. 2015). The non-infringement

       analysis at the summary judgment stage requires the Court to compare the patent claims as

       construed with the accused device. See Convolve, Inc. v. Compaq Computer Corp., 812 F.3d 1313,

       1317 (Fed. Cir. 2016).



III.            ANALYSIS6

                The focus of this motion is whether Alexsam has offered sufficient evidence to create an

       issue of genuine fact as to whether the accused system uses “unmodified existing standard point-

       of-sale [POS] device[s].” The Federal Circuit’s IDT decision is the lens through which the Court

       should evaluate the construction of “unmodified” as well as the evidence necessary to show the

       accused system practices the “unmodified” term.

                A.      Claim Construction of “unmodified existing standard POS device”

                The term “unmodified existing standard POS device” was construed by the Court in its

       Claim Construction Memorandum and Order. Dkt. No. 71. As set forth in the Claim Construction

       Order:



       6
         The Court need not reach the other issues presented in the Non-Infringement Motion since Alexsam cannot meet its
       burden to create an issue of fact with respect to the “unmodified existing standard point-of-sale [POS] device”
       limitation.

                                                               5
Case 2:20-cv-00081-JRG-RSP Document 218 Filed 09/21/21 Page 6 of 14 PageID #: 9261




              Shortly before the start of the April 14, 2021 hearing, the Court provided the parties
              with the following preliminary construction: “a terminal, for making purchases,
              that is of the type in use as of July 10, 1997, and that has not been reprogrammed,
              customized, or otherwise altered with respect to its software or hardware for use
              in the card system.” Both sides agreed to the Court’s preliminary construction.

   Id. at 59 (emphasis added).7

              As Alexsam acknowledges, this is not the first time this term has had a similar construction.

   It “has been consistently construed by many courts (including this Court) since June 10, 2005 in

   the Datastream case . . . .” Dkt. No. 50 at 43. This Court largely adopted the Datastream

   construction, except with the addition of commas offsetting the “for making purchases” phrase.

   The Court construed the term in this manner to clarify and denote that the phrase “of the type in

   use as of July 10, 1997” modifies the word “terminal”—not “purchases.” Thus, the Court

   substantively imported the previous Datastream construction, with the addition of clarifying

   commas.

              The Datastream Court made two important notes about the “unmodified,” “existing,” and

   “standard” terms. The first note is that the terms “standard” and “existing” “are implicitly time

   dependent” which requires the claim scope to be limited to “types of devices in existence as of

   July 10, 1997.” Datastream, Dkt. No. 199, at 8–9. The second note is to the meaning of

   “unmodified,” namely that “[i]t is a stretch of grammar to propose a construction of the simple

   word ‘unmodified’ that is divorced from the meaning actually implied by the word itself, which

   is without modification.” Id. (emphasis added).

              Despite accepting this Court’s previous claim construction, Alexsam now argues that the

   accepted scope of “unmodified” is over broad and requires narrowing. Dkt. No. 137 at 17–19 (“As

   is explained below, it is important to note that only specific programming, customization, or



   7
       Citations are to document numbers and page numbers assigned through ECF.

                                                           6
Case 2:20-cv-00081-JRG-RSP Document 218 Filed 09/21/21 Page 7 of 14 PageID #: 9262




   alterations would cause a POS device to fall outside of the scope of asserted claim 32. That is,

   programming, customization, or alteration is required for purposes other than ‘for use in the card

   system.’ . . . In short, ‘modified,’ closed systems (such as Stimson) stood in contrast to the system

   disclosed and claimed in the ‘608 Patent, the latter of which utilized existing POS devices to utilize

   the existing banking network.”). In essence, Alexsam urges this Court to cabin the broad

   construction of “unmodified” by strictly interpreting the “for use in the card system” phrase.

   Alexsam’s entire infringement theory appears to rest on this unusual interpretation. Alexsam

   requests the Court to reconstrue “unmodified” such that a POS terminal will be “modified” only if

   it “require[s] single-function dedicated hardware” or software to operate in the accused system.

   See id. at 21. To support its argument, Alexsam criticizes the Federal Circuit’s IDT decision and

   asks this Court to disregard binding precedent. See id. (“The Federal Circuit case cited by

   Defendants suffers from the same overbreadth and similarly did not consider the meaning of the

   critical phrase.”); see also id. at 4 (“[the IDT] case cited by Defendants made the same oversight

   as Defendants’ expert Mr. Dreifus—both overlooked the phrase ‘for use in the card system’ portion

   of the construction—and misapply this construction as to what can and cannot be modified on the

   POS device.”); Dkt. No. 161 at 5–6 (“[T]he court in IDT and Defendants, including Mr. Dreifus,

   fail to properly apply the Court’s construction for the ‘unmodified existing standard [POS] device’

   limitation, in particular the ‘for use in the card system’ portion of the construction. . . . the court in

   IDT erred by ruling that the POS devices cannot be modified in any way as opposed to the plain

   language of the construction that merely requires any such modifications be restricted to

   modifications ‘for use in the card system.’” (emphasis added)). The argument that this Court

   should disregard the holding of the Federal Circuit on construction of the same limitation in

   another claim of the patent in suit is doomed to fail.



                                                       7
Case 2:20-cv-00081-JRG-RSP Document 218 Filed 09/21/21 Page 8 of 14 PageID #: 9263




           First, IDT is applicable. Alexsam argues that because the claim term at issue in IDT was

   “unmodified existing standard retail point-of-sale [POS] device,” and the term at issue in this

   litigation is “unmodified existing standard point-of-sale [POS] device,” this Court should disregard

   IDT. See Dkt. No. 202 at 143–148; see also Dkt. No. 161 at 4–5. Alexsam’s argument rings hollow.

   Though the two claims’ terms are not necessarily interchangeable,8 the claim terms at issue here

   are the same— “unmodified,” “standard,” and “existing.” See Tyco Healthcare Grp. LP v. Applied

   Med. Res. Corp., No. 9:06-cv-151-KFG, 2009 WL 5842062, at *3 (E.D. Tex. Mar. 30, 2009).

   “Retail” is not at issue, the issue before the Court is to decide what is the proper understanding,

   scope, and evidence required to satisfy the “unmodified,” “standard,” and “existing” terms in

   Claim 32. To put aside IDT and refuse to give it any weight, as Alexsam advocates, flies in the

   face of stare decisis. See United States v. 422 Casks of Wine, 26 U.S. 547, 549 (1828).

           Second, the Court declines to hear waived claim construction arguments that could have

   and should have been raised in the first instance during claim construction. Intell. Ventures II LLC

   v. BITCO Gen. Ins. Corp., No. 6:18-CV-00298-JRG, 2019 WL 999902, at *3 (E.D. Tex. Feb. 28,

   2019) (citing Battcher Indus., Inc. v. Bunzl USA, Inc., 661 F.3d 629, 640–41 (Fed. Cir. 2011)).

   These arguments should not appear for the first time in an opposition to a motion for summary

   judgment, particularly given that it should have been obvious these issues would arise.

           Third, even assuming arguendo that the Court were to entertain Alexsam’s arguments, they

   have previously been rejected. Alexsam attempts to repackage9 arguments the Datastream Court

   rejected. Compare Datastream, Dkt. No. 199 at 7–9 with Datastream, Dkt. No. 159 at 15–16;

   Datastream, Dkt. No. 167 at 16–18. The Datastream Court rejected Alexsam’s argument that


   8
     “Unmodified existing standard retail point-of-sale [POS] device” term is from independent Claim 57 of the ‘608
   Patent while “unmodified existing standard point-of-sale [POS] device” is from independent Claim 32.
   9
     Alexsam has made no mention that these were arguments were previously presented to this Court nearly twenty
   years ago.

                                                          8
Case 2:20-cv-00081-JRG-RSP Document 218 Filed 09/21/21 Page 9 of 14 PageID #: 9264




   “unmodified existing standard retail point-of-sale [POS] device” “means ‘a device such as a stand-

   alone POS terminal, cash register with POS interfacing, computer with POS interfacing or other

   similar device that recognizes bank identification numbers, other than for use in a closed

   system.’” Datastream, Dkt. No. 199 at 7 (emphasis added). The Datastream Court rejected this

   argument when it issued its construction of the “unmodified existing standard retail point-of-sale

   [POS] device” term and stated that “[i]t is a stretch of grammar to propose a construction of the

   simple word ‘unmodified’ that is divorced from the meaning actually implied by the word itself,

   which is without modification.” Id. at 9. Datastream refused to limit “unmodified” to mean “other

   than for use in a closed system,” which Alexsam argued was all that was necessary to avoid the

   Stinson prior art reference. Therefore, any modification to the software or hardware that impacts

   how the POS device would be used in the card system would fall outside of the scope of the claims.

   Indeed, the claim language limits the scope of the claims to the “types of devices in existence as

   of July 10, 1997” and that those devices are “without modification.” See id. at 8–9.

          Perhaps most importantly, Alexsam’s proposed construction conflicts directly with the

   Federal Circuit’s IDT holding. Alexsam argues that the IDT “panel” “overlooked the phrase ‘for

   use in the card system’ . . . .” Dkt. No. 137 at 4. However, a review of IDT reveals that the Federal

   Circuit did indeed consider the meaning of “for use in the card system.” IDT, 715 F.3d at 1341

   (“Alexsam needed to prove both that these systems made use of terminals ‘of the type in use as of

   July 10, 1997,’ and also that those terminals ‘ha[d] not been reprogrammed, customized, or

   otherwise altered with respect to [their] software . . . for use in the card system.’” (emphasis

   added)). The Federal Circuit reviewed the IDT District Court Case claim construction, which is

   virtually identical to this Court’s claim construction, and left it undisturbed. Id. Further, IDT

   squarely rejects Alexsam’s proposed construction and articulates that the claim language is not



                                                    9
Case 2:20-cv-00081-JRG-RSP Document 218 Filed 09/21/21 Page 10 of 14 PageID #: 9265




   limited to “closed systems” but rather is applicable to all POS terminal devices used in the accused

   system (regardless of “closed” or “open” status). See id. at 1341–42. IDT holds that Alexsam

   needed to prove whether any POS terminal used in the accused system was modified, at all, with

   respect to its hardware or software (i.e. without modification); not whether the terminals used in

   the accused system were solely modified for the purpose of being used in the accused system.

          B.      Evidentiary Standard of “unmodified existing standard POS device”

          To withstand summary judgment, under the IDT standard articulated for “unmodified

   existing standard POS device,” Alexsam has to show there are genuine questions of fact that the

   accused system “made use of terminals ‘of the type in use as of July 10, 1997,’ and also that the

   terminal ‘has not been reprogrammed, customized, or otherwise altered with respect to its software

   or hardware for use in the card system.’” Id. at 1341. The Court understands the requirement that

   the accused devices be “of the type in use as of July 10, 1997” as a reference to the “standard” and

   “existing” limitations and the “has not been reprogrammed, customized, or otherwise altered with

   respect to its software or hardware for use in the card system” as a reference to the “unmodified”

   limitation.

          Alexsam contends that, even if the Court were to apply the IDT standard, the evidence it

   has presented creates a genuine issue of material fact. Dkt. No. 202 at 147–48. In particular,

   Alexsam relies on its expert’s report and the deposition testimony of Mr. Derek Holmes of

   Alegeus. Alegeus is a third-party organization that processes the card transactions for the accused

   products. See id. at 146–59; see also Dkt. No. 201-1 at 3–8.

          Alexsam contends that the expert report of Mr. Ivan Zatkovich, in view of Mr. Holmes’

   testimony, is evidence that is sufficiently different than the evidence it offered in IDT. See Dkt.

   No. 201-1 at 3–8. The IDT Court stated:



                                                   10
Case 2:20-cv-00081-JRG-RSP Document 218 Filed 09/21/21 Page 11 of 14 PageID #: 9266




          Alexsam’s main witness on infringement was Robert Baker . . . [he] testified on
          two occasions, without elaboration, that the terminals used in IDT’s card activations
          were “unmodified.” . . . Baker testified that “Walgreens’ terminals are similar to or
          the same as terminals in use in July of 1997” with regard to their “basic functions”;
          that the terminals “are the same as terminals that existed in July of 1997 from the
          standpoint that they are able to read a standard . . . card”; and that “no modification
          was required” because IDT’s system “requires the same capabilities as reading a
          standard credit card or debit card.” He also testified that the terminals used to
          activate IDT’s phone cards are “the same as terminals that existed in July of ‘97
          with respect to the ability to read a magnetic stripe and send that information on to
          the next step without any modifications made to that terminal in that respect.”

          At no point did Baker testify, except in the cursory manner described above, that
          no modifications were actually made to the terminals’ software in order to allow
          them to activate IDT’s cards. Indeed, Baker admitted on cross-examination that his
          testimony was limited to what was “required” in order to activate an IDT card,
          and that he had not expressed an opinion as to whether the actual POS terminals
          used in the IDT systems had been “reprogrammed, customized, or otherwise
          altered” in any way. He further testified that he had not spoken with IDT’s retail or
          intermediary partners or with POS suppliers about the terminals used in IDT’s
          systems.

          Alexsam’s other witness, Brent Hranicky, testified that no modifications were
          “necessary” to allow a standard POS terminal to read an IDT card, and that
          terminals in use in 1997 could perform “the same basic functions for use in a card
          system that are performed by point-of-sale devices today.” . . . he did not “know
          for sure whether modifications have, in fact, been made for any reason to” the
          terminals.

   IDT, 715 F.3d at 1341–42 (emphasis added). Here too Alexsam offers the same evidence.

          Mr. Zatkovich’s report misses the mark with respect to what is required by IDT. Dkt. No.

   118-3 at 66–69 (“10.4.1 The Market requires the use of standardized POS devices” “10.4.4 No

   POS device needs to be modified”). Since Mr. Zatkovich (and Alexsam) relied on an improper

   claim construction interpretation, the resulting opinions suffer from the same defects as the

   evidence offered in IDT. Id. at 66 (“This does not mean that today’s POS devices are identical in

   every aspect to those devices available in 1997. It also does not mean that that new features and

   functions can’t be present in a POS device and not meet this limitation. New Features and functions

   post-1997 are non-essential or not applicable to Cigna card functions. . . . no modifications are

                                                    11
Case 2:20-cv-00081-JRG-RSP Document 218 Filed 09/21/21 Page 12 of 14 PageID #: 9267




   required to pre-1997 POS devices to transmit Cigna medical services card transactions such as

   paying for prescriptions at a pharmacy or making a copay at a doctor’s office. . . . no POS device

   needs to be ‘reprogrammed, customized, or otherwise altered with respect to its software or

   hardware for use in the card system’, in order to support Cigna cards functions for use in the

   system.” (emphasis added)). Additionally, Alexsam argues that the testimony of Alegeus (an

   intermediary partner of Cigna) creates a genuine of issue of material fact as to whether Alexsam

   can satisfy the “unmodified existing standard POS device” term. The testimony Alexsam relies

   upon is reproduced below:

          Q. Does Alegeus provide merchants with instructions to modify any point-of-sale
          terminals that are going to be used to process its products?
          A. No.
          Q. So when someone takes their Cigna-branded card and they swipe it at the
          merchant’s point-of-sale terminal, so I’m starting in the bottom left-hand corner of
          exhibit 10, what happens? What’s the first step?
          A. So that transaction is sent on, in this case the Visa network because it’s a Visa
          debit card. The authorization makes its way through the Visa network, which
          includes the merchant acquirer. It is sent through to the Alegeus system for
          authorization or denial, is the first step –
          Q. Let me stop you there, if you don’t mind. So I really want to parse this piece by
          piece. So when you say a transaction is sent from the terminal through the Visa
          network, what does that transaction consist of?
          A. It’s a standard debit card transaction. It’s an ISO message that is required by the
          networks, so not unique to Alegeus in that sense. It is sent through the network
          itself, and it includes the amount that’s being spent, it includes the merchant
          category code of where it’s being spent, as the two primary mechanisms. And
          obviously the card number is in there as well. So that, A, it’s routed by the network
          to actually be sent to Alegeus based on, again, the bank identification number, or
          BIN. And it’s those components that we then take into consideration when we’re
          performing an authentication.

    Dkt. No. 138-4 at 11.

          At no point in either Mr. Zatkovich’s report or Mr. Holmes’ deposition did either one offer

   any evidence “whether modifications have, in fact, been made for any reason” to the POS terminals

   used in the accused system. IDT, 715 F.3d at 1342 (emphasis added). Alexsam’s witnesses do not



                                                   12
Case 2:20-cv-00081-JRG-RSP Document 218 Filed 09/21/21 Page 13 of 14 PageID #: 9268




       know, or even suggest, whether “no modifications were actually made to the terminals [of the

       accused system].” Id. Indeed, Mr. Zatkovich confirms he is uninformed about whether the POS

       devices used in the accused system were unmodified. Dkt. No. 111-14 at 16 (“ Q: That they’re

       intended to be used at standard retail point-of-sale devices perhaps, but do you have any evidence

       that they actually, in fact, were used at unmodified point-of-sale devices during the relevant time

       frame? A: Do I have proof if any of the thousands of cards and the hundreds of thousands of

       transaction[s] that occurred actually occurred at an unmodified standard retail point-of-sale

       device? No, I have no personal knowledge of that.”). Though Alexsam need not necessarily have

       conclusive proof at this summary judgment stage that every transaction occurred at an “unmodified

       standard POS device,” it does need enough evidence from which a reasonable jury could conclude

       that the transactions did actually occur at “unmodified standard POS device[s].” Alexsam has

       provided none. Alexsam’s evidence in this case, like its evidence in IDT, simply shows that

       modifications of standard existing POS devices were not required for use in the accused system.

       Binding precedent establishes that such evidence is insufficient.


 IV.          CONCLUSION

              Accordingly, the Court recommends the Non-Infringement Motion be GRANTED and the

       Infringement Motion be DENIED and that this action be dismissed with prejudice.

              A party’s failure to file written objections to the findings, conclusions, and

       recommendations contained in this report within 14 days bars that party from de novo review by

       the District Judge of those findings, conclusions, and recommendations and, except on grounds of

       plain error, from appellate review of unobjected-to factual findings and legal conclusions accepted

       and adopted by the district court. Fed. R. Civ. P. 72(b)(2); see Douglass v. United Servs. Auto.

       Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc). Any objection to this Report and


                                                       13
Case 2:20-cv-00081-JRG-RSP Document 218 Filed 09/21/21 Page 14 of 14 PageID #: 9269




   Recommendation must be filed in ECF under the event “Objection to Report and

   Recommendations [cv, respoth]” or it may not be considered by the District Judge.
         SIGNED this 3rd day of January, 2012.
           SIGNED this 21st day of September, 2021.




                                                      ____________________________________
                                                      ROY S. PAYNE
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 14
